Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/839,372 filed on 04/03/2020.  Claims 1 – 14 were originally filed in the application.  Claims 1 – 14 remain pending in the application.
Specification Objections
2.	The specification is objected to because of following informalities:
ABSTRACT, line 2, change “DC/DC converter” to [Symbol font/0x2D][Symbol font/0x2D]direct current to direct current (DC/DC) converter[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.

Claim Objections
3.	Claims listed below are objected to because of the following informalities:  
Claim 1, line 3, change “DC/DC converter” to [Symbol font/0x2D][Symbol font/0x2D]direct current to direct current (DC/DC) converter[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 6, after “a low voltage sub circuit” insert [Symbol font/0x2D][Symbol font/0x2D]on a low voltage side[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 11, after “the low voltage sub circuit” insert [Symbol font/0x2D][Symbol font/0x2D]on the low voltage side[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 14 – 15, before “electrical energy” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 15, change “the electrical energy” to [Symbol font/0x2D][Symbol font/0x2D]the received electrical energy[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 2, change “for supply to” to [Symbol font/0x2D][Symbol font/0x2D]for providing a supply to[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 5, change “DC/AC inverter” to [Symbol font/0x2D][Symbol font/0x2D]direct current to alternating current (DC/AC) inverter[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 8, change “AC/DC rectifier” to [Symbol font/0x2D][Symbol font/0x2D]alternating current to direct current (AC/DC) rectifier[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]pulse width modulation (PWM) signal[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 2, change “the CAN transceiver” to [Symbol font/0x2D][Symbol font/0x2D]a CAN transceiver[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
4.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The omitted elements are listed in the following:
A wake-up circuit comprising a low voltage sub circuit (on a low voltage side) and a sub circuit on a high voltage side that are galvanically isolated from each other (line 6 – 7);
Wherein the low voltage sub circuit (on the low voltage side) is configured to transmit electrical energy received from the second DC/DC converter to the sub circuit on the high voltage side in response to a received wake-up signal (line 11 – 13).

The flowing subject matters are not clear: (1) how the low voltage sub circuit and the sub circuit are galvanically isolated from each other (e.g., through transformer coupling?)  (2) how the wake-up signal is received by the low voltage sub circuit (e.g., through wired transmission or wireless transmission)  (3) how the wake-up signal is generate and transmitted (4) at which terminal of the low voltage sub circuit, the wake-up signal is received).
	Noted that those unclear subject matters may be described in the specification, but the Examiner cannot read the specification into the claim; claimed invention should be clearly described into the limitations of the claim (i.e., claim 1).
	Claims 2 – 14 are also rejected due to the deficiencies of their parent claim (i.e., Claim 1) as explained and given above.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 



/SUN J LIN/Primary Patent Examiner, Art Unit 2851